Citation Nr: 0604211	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-17 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim of basic 
eligibility for VA disability benefits has been received.


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

By decision of June 2001, the Board of Veterans Appeals 
(Board) denied basic eligibility for VA disability benefits.

This appeal arises from the RO's June 2002 decision denying 
the appellant basic eligibility for VA disability benefits on 
the grounds that new and material evidence to reopen the 
claim had not been received.

In September 2003, the appellant and his grandson testified 
at a Board hearing before the undersigned Veterans Law Judge 
(VLJ) at the RO; a transcript of the hearing is of record.

In a May 2004 decision, the Board found that new and material 
evidence had not been presented to reopen the claim.  The 
claimant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a May 2005 Order, the Court 
vacated the May 2004 Board decision and remanded the claim to 
the Board for further consideration pursuant to its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The May 2005 Court Order noted that, while the claimant 
notified VA that he had previously used the last name 
"Bueno," VA's subsequent request to the United States Army 
Reserve Personnel Center (ARPERCEN) to verify his service had 
the name "Bueno" crossed out and the name "Ganio" written 
in the same space.  Moreover, VA conceded that it was not 
clear when the change occurred or which name was used by 
ARPERCEN to process the service-verification request.  
Accordingly, a remand is required for the AMC to submit an 
unambiguous service-verification request to ARPERCEN which 
request identifies the claimant's last name as "Bueno."

Given the above development, on remand, the AMC should also 
provide the appellant with updated Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), notice.  38 U.S.C.A. §§ 5100, 5103 (West 2002); 
38 C.F.R. § 3.159 (2005).

Therefore, the appeal is REMANDED for the following:

1.  The AMC should submit an unambiguous 
service-verification request to ARPERCEN 
identifying the appellant's last name as 
"Bueno."  If the search for qualifying 
service dates yields negative results, 
that fact should clearly be documented in 
the claims file, and the appellant 
notified in writing.  

2.  The AMC should provide the appellant 
with a VCAA letter regarding what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159.

3.  Thereafter, the AMC should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The AMC is advised that 
they are to make a determination based on 
the appropriate regulations and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal including the 
evidence the appellant filed with VA 
since the time of the March 2004 Board 
decision.  The requisite period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


